           Case
            Case1:19-cr-00366-CBA-SJB
                  2:20-mj-05010-DUTY  Document
                                       Document
                                  UNITED STATES88-7
                                                  Filed
                                                      Filed
                                                 DISTRICT10/20/20
                                                            10/27/20
                                                              COURTPage
                                                                     Page
                                                                        1 of11of 1
                                                                                 Page
                                                                                   PageID
                                                                                      ID #:19
                                                                                          #: 75
                                 CENTRAL DISTRICT OF CALIFORNIA

                               MINUTES - RULE 5/20 HEARING / DETENTION HEARING

Case No. 20-05010M                                            CourtSmart Zoom Webinar            Date: OCTOBER 20, 2020
Present: The Honorable ALEXANDER F. MacKINNON                                                          , U.S. Magistrate Judge
               Ilene Bernal                                Ben Balding                                           N/A
               Deputy Clerk                          Assistant U.S. Attorney                               Interpreter / Language


 USA v. SALVADOR CIENFUEGOS-ZEPEDA                               Attorney Present for Defendant:
                                                                                          Duane Lyons
 G Present        ✔ Custody G Bond
                  G                     ✔Not present
                                        G                        ✔ Present
                                                                 G             G CJA   ✔ Retd
                                                                                       G           G DFPD      G Not present

I.    PROCEEDINGS:          G IDENTITY HEARING G REMOVAL HEARING G PRELIMINARY HEARING
                            G RE POSSIBLE RULE 20 G ARRIVAL OF PROCESS
                            ✔ FURTHER PROCEEDINGS RE OUT-OF-DISTRICT CASE
                            G
G     Process     G received         G not received
G     Witness(es) CST G Exhibits Marked              G See separate list.
G     Court orders that exhibits be returned to the respective counsel / party of record. G See receipt for Release of Exhibits to
      Counsel.
G     Court finds defendant G to be the person G not to be the person charged in the G Indictment G Information
G     Complaint.
G     Court finds G probable cause G no probable cause to believe that the offense so charged has been committed and that
      the defendant has committed it.
G     IT IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
✔
G     Defendant executed Waiver of Rights.           G Process received.       G Process not received.
✔
G     Court ORDERS defendant Held to Answer to Eastern                         District of New York
G     Bond to transfer, if bail is posted. Defendant ordered to report on or before
✔
G     Final commitment and warrant of removal to issue directing the U.S. Marshal to return the defendant to the district of
      origin. Date issued: October 20, 2020                   By: IB                                            .
       ✔
      G Final commitment and warrant of removal are ordered stayed until October 23, 2020                       .
G     Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central District
      at G Los Angeles G Riverside G Santa Ana.
II.   PROCEEDINGS: DETENTION HEARING
✔
G     Government’s request for detention is: G   ✔ GRANTED           G DENIED          G WITHDRAWN             G CONTINUED
G     Counsel stipulation to bail.
G     Court finds presumption under 18 USC 3142e                      has not been rebutted.
✔
G     Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
G     Court finds presumption under 18 USC 3142e                      has been rebutted.
G     Court sets bail at: $                                    G SEE ATTACHED COPY OF CR-01 BOND FORM FOR
      CONDITIONS OF RELEASE.
G     Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary
      detention.
G     Witnesses CST         G Exhibits Marked        G See separate list.
G     Court orders that exhibits be returned to the respective counsel / party of record. G See Receipt for Release of Exhibits
      to Counsel. G Release Order Issued - Release No.:
G Court orders case continued to                                       at              G a.m. G p.m. for
      before Judge                                                     in courtroom                    .
G Other:


                                                                                                        I.            : 05
                                                                                                       II.            : 15
                                                                                                Deputy Clerk Initials IB
M-50 (06/10)                             MINUTES - RULE 5/20 HEARING / DETENTION HEARING
